Conviction is for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
The indictment alleges, and the proof shows that the alleged offense was committed on November 10th, 1921. This was before the amended act of the 37th Legislature. C. 61, p. 233, 1st and 2d C.S., went into effect, and this prosecution therefore was controlled by the law passed at 2d C.S. Thirty-sixth Legislature. In order to charge an offense under that law it was necessary to negative the exceptions. The indictment in the present case fails to do so. McNeil v. State, 91 Tex.Crim. Rep., 239 S.W. Rep., 954; Stringer v. State, 92 Tex.Crim. Rep. 241 S.W. Rep., 159; Bell v. State, 92 Tex.Crim. Rep., 243 S.W. Rep., 1095.
No offense being charged, the judgment must be reversed, and dismissal of the prosecution under the present indictment ordered.
Reversed and dismissed.